Citation Nr: 0032728	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  95-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 
1994, for the grant of service connection for major 
depression with generalized anxiety disorder and dysthymia.  

2.  Entitlement to a higher rating for major depression with 
generalized anxiety disorder and dysthymia, currently 
evaluated as 50 percent disabling.  

3.  Entitlement to a higher rating for temporomandibular 
joint (TMJ) syndrome, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1980.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1995 RO decision which granted service 
connection and a 30 percent rating for major depression with 
generalized anxiety disorder and dysthymia, effective from 
January 7, 1994.  In an October 1996 decision, the RO 
assigned a 50 percent rating for major depression with 
generalized anxiety disorder and dysthymia, effective from 
January 7, 1994.  The veteran continues her appeal for a 
higher rating and for an earlier effective date for the grant 
of service connection for the psychiatric disorder.

This case also comes to the Board from a December 1996 RO 
decision which granted service connection and a 
noncompensable rating for TMJ syndrome.  In a February 1997 
decision, the RO assigned a 10 percent rating for TMJ 
syndrome.  The veteran continues her appeal for a higher 
rating for that disability.  

The Board also notes that the veteran's representative in a 
May 2000 statement has raised the issue of a total 
compensation rating based on individual unemployability.  As 
this issue has not been developed by the RO and is not 
properly before the Board for appellate review, it is 
referred to the RO for further appropriate consideration.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the RO in an unappealed November 1991 decision; such 
decision was not undebatably erroneous.

2.  An application to reopen the claim for service connection 
for a psychiatric disorder was received by the RO on January 
7, 1994; and based on new and material evidence, the RO 
reopened the claim and granted service connection for the 
psychiatric disorder (major depression with generalized 
anxiety disorder and dysthymia) effective from January 7, 
1994.  

3.  The veteran's service-connected major depression with 
generalized anxiety disorder and dysthymia is productive of 
severe impairment in the ability to obtain or retain 
employment, or is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood due to various 
symptoms.

4.  The veteran's service-connected TMJ syndrome is 
manifested by overall impairment which approximates TMJ 
limitation of motion between 21 and 30 mm.


CONCLUSIONS OF LAW

1.  The November 1991 RO decision, which denied service 
connection for a psychiatric disorder, was not clearly and 
unmistakably erroneous, and such decision is final.  The 
correct effective date for the later grant of service 
connection for a psychiatric disorder is the date assigned by 
the RO, January 7, 1994, being the date of receipt of an 
application to reopen the claim with new and material 
evidence.  38 U.S.C.A. §§ 5109A, 5110, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).

2.  The criteria for a 70 percent rating for major depression 
with generalized anxiety disorder and dysthymia have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2000).

3.  The criteria for a 20 percent rating for TMJ syndrome 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1979 to December 
1980.  The service medical records show that in August 1980 a 
doctor recommended the veteran for discharge from active duty 
on the basis of treatment for numerous physical complaints 
which were referable in part or whole to situational tension 
and stress.  The records do not show any diagnosis of a 
mental disorder or a TMJ condition.  A discharge certificate 
(DD Form 214) indicates the reason for the veteran's 
separation was her failure to maintain acceptable standards 
for retention.  

VA outpatient records in 1991 show the veteran received 
treatment for a moderately depressed mood and mild panic 
attacks.  Records in February 1991 suggest that her major 
depressive disorder may be seasonal (i.e., in the 
wintertime).  

On June 17, 1991, the veteran submitted to the RO (in Waco, 
Texas) a claim for service connection for a nervous disorder.  
She reported that she had received treatment for her nervous 
disorder from the VA Medical Center (VAMC) in Huntington, 
West Virginia in the spring of 1982.  

In June 1991, the RO requested all treatment (inpatient and 
outpatient) records dated from 1982 to the present from the 
Huntington VAMC.  In July 1991, the Huntington VAMC responded 
that it had no records for the veteran at its facility.

In a November 1991 decision, the RO denied the veteran's 
claim for service connection for a nervous disorder on the 
basis of her service medical records.  In December 1991, the 
RO notified the veteran by letter of the decision and her 
appellate rights; she did not appeal.  

VA outpatient records show that in August 1993 the veteran 
told a social worker that she felt she should be service-
connected for psychiatric problems.  She reported she was 
previously denied such a claim but never appealed.  It was 
noted she was suffering from depression and experiencing 
financial problems.  In October 1993, the veteran requested a 
mental health evaluation.  On a November 1993 mental status 
examination, she was alert, looked depressed, and was 
withdrawn.  She was cooperative and well-oriented times 
three.  Her speech was fluent, and there was no evidence of a 
psychosis.  Her mood was depressed, and her affect was 
blunted.  Her memory, insight, and judgment appeared intact.  
The diagnosis was depression, major, recurrent.  

In December 1993, the veteran was hospitalized at the VA for 
12 days so that she could be stabilized on psychiatric 
medications.  She reported that this admission was her first 
psychiatric hospitalization.  She complained of trouble 
sleeping, increased anxiety, crying spells, labile moods, and 
decreased energy and interest.  She also stated that she had 
had brief suicidal ideations but without actual attempts or 
plans.  She complained of feeling hopeless.  Her Axis I 
discharge diagnosis was dysthymia, and the Global Assessment 
of Functioning (GAF) scale score was 55 presently and 65 in 
the past year.  Her condition on discharge was stable with no 
suicidal or homicidal ideation and no psychosis.  

On January 7, 1994, the veteran submitted a claim for service 
connection for "stress related depression."  (In essence, 
this was an application to reopen her claim for service 
connection for a psychiatric disorder.)  

A January 1994 VA outpatient record indicates the veteran was 
seen for an initial assessment in the mental health clinic.  
Since her hospital discharge, she reported she continued to 
worry excessively about financial problems.  She stated that 
both she and her husband were unemployed and that she had not 
yet applied for employment.  She admitted that she continued 
to have suicidal thoughts but that they were less frequent.  
An examination revealed she was grossly oriented, somewhat 
anxious, and mildly depressed secondary to stress.  

VA outpatient records from April to May 1994 show that the 
veteran reported she was taking anti-depressant medication 
and was not duly anxious or depressed.  A May 1994 
examination revealed she was alert and oriented times three, 
with clear, coherent speech and no hallucinations or 
delusions.  The assessment was dysthymia.  

VA outpatient records show that from August to November 1994 
the veteran received treatment at the mental health clinic.  
In August 1994, she reported frequent major depressive 
episodes and periods of excessive nervousness with compulsive 
eating.  In the impression, it was noted that her mood has 
been very unstable in response to several significant 
stressors (i.e., relocation to West Virginia, her husband's 
major depressive episodes, her husband's custody battle for 
children of a previous marriage, and the death of a friend's 
parent).  Also, the veteran underwent an initial screening 
for a substance abuse treatment program.  In September 1994, 
she was seen on a regular basis for treatment of dysthymia, 
clinical depression, anxiety, and alcohol abuse.  In October 
1994, her treatment continued.  She reported working three 
days per week doing janitorial work, in addition to working 
at a flea market on weekends and bowling once a week.  She 
stated that these activities were helping her with her 
depression.  Mental status examinations revealed she was 
oriented to person, place, and time.  Her verbal 
communication was clear, coherent, and relevant but somewhat 
weak.  Her mood and affect were depressed and listless.  
There were no suicidal or homicidal ideation and no apparent 
psychotic features.  Her recent and remote memory was good.  
Her hygiene was good.  The assessment was dysthymia and 
alcohol abuse.  A November 1994 mental status examination did 
not show any change.  

In December 1994, copies of Huntington VAMC outpatient 
records dated in 1980 and 1981 were received, showing 
treatment for anxiety and depression.  

On a January 1995 VA examination, the veteran complained of 
depression and anxiety.  On examination, she was generally 
oriented to all spheres.  She exhibited no psychomotor 
difficulty and was casually attired.  Her mood was dysphoric, 
and her affect was depressed.  Her fund of memory did not 
appear to be significantly impaired, and her ability to 
maintain concentration during the interview appeared to not 
be affected.  Her speech was of normal volume, rate, and 
cadence, and she was able to answer questions asked of her.  
She did not appear to suffer from paranoia, delusions, or 
hallucinations.  Her sleep was excessive and her appetite was 
variable, generally low.  She was not currently suicidal or 
homicidal.  An estimate of her intellectual level of 
functioning appeared to be in the average range.  Her insight 
and judgment were grossly intact.  She appeared competent to 
manage any benefits that may be due her.  The diagnoses were 
major depressive disorder (recurrent, moderate), dysthymia, 
and generalized anxiety disorder.  

In an April 1995 decision, the RO granted service connection 
and a 30 percent rating for major depression with generalized 
anxiety disorder and dysthymia, effective from January 7, 
1994.  The decision was based, in part, on medical records 
from the Huntington VAMC dated from 1981 to 1994.  (The RO 
considered the VAMC treatment reports as new and material 
evidence to reopen the claim for service connection.)

VA outpatient records in May 1995 show that the veteran's 
main concerns were depression and anxiety.  On a mental 
status examination in early May 1995, she was alert and 
oriented to person, place, and time.  Her verbal 
communication was clear, coherent, and within normal limits 
of clarity and volume.  Her mood and affect were within 
normal limits.  There was no present suicidal or homicidal 
ideations, and her recent and remote memory was intact.  She 
dressed neat and was clean in appearance.  The assessments 
were alcohol abuse history, dysthymia, and anxiety.  Later in 
May 1995, she reported increased depression and sought an 
increase in her medication.  She also reported she slept much 
of the day and her energy level had decreased.  The 
assessment was major depression.  Nearly a week later, the 
veteran reported that the increase in medication was 
beneficial.  An examination showed her mood to be within 
normal limits.  

From May to June 1995, the veteran was hospitalized at the VA 
for a week.  On admission, she claimed she could not get 
anything done and felt anxious, forgetful, and tired.  She 
denied suicidal ideation or intent.  Her behavior was 
pleasant and cooperative throughout her hospital stay.  The 
pertinent diagnoses were dysthymia, alcohol abuse in 
remission, and dependent borderline personality traits.  

VA outpatient records in June 1995 show that the veteran 
received weekly treatment for dysthymia, depression, and 
alcohol abuse in remission.  Towards the end of the month, 
she reported she had experienced improvement in her mood and 
attitude since her hospitalization but had some sluggishness 
in her ability to be motivated and to concentrate.  In 
general, on mental status examinations, she was alert and 
oriented to person, place, and time.  Her verbal 
communication was clear, coherent, and relevant.  Her mood 
and affect were depressed.  There was no present suicidal or 
homicidal ideation, and her recent and remote memory were 
fair to good.  She dressed appropriately for the weather and 
season.  

In July 1995, the veteran's notice of disagreement with the 
RO decision was received.  The veteran claimed she was denied 
due process on her initial rating decision in 1991 because 
medical evidence used to grant service connection (i.e., 
records dated in 1981 from the VAMC) was previously available 
to the RO in 1991.  She maintained that the proper effective 
date for service connection for her nervous disorder should 
be retroactive to the date of the initial RO decision in 
1991.  

VA outpatient records in July and August 1995 show that the 
veteran continued to receive treatment in the mental health 
clinic.  In July 1995, she reported improvement in her 
depression but a heightened anxiety over a theft of a 
personal item while she was out of town.  A mental status 
examination revealed she was alert and oriented times three 
and her verbal communication was clear and coherent but weak.  
Her mood and affect were somewhat withdrawn, and her 
appearance needed improvement, but she was appropriately 
dressed for the weather and season.  The assessments were 
history of alcohol abuse, major depression, dysthymia, and 
rule out PTSD.  In August 1995, she complained of panic 
attacks and depression.  She reported that her degree of 
depression was tied to her menstrual cycle.  She also 
reported financial troubles.  The diagnoses were anxiety 
disorder and major depression.  

In an August 1995 decision, the RO denied the veteran's claim 
for an earlier effective date for the grant of service 
connection for a psychiatric disorder, noting that the RO 
decision in 1991 was not clearly and unmistakably erroneous 
in denying her service connection claim.  

VA outpatient records from September 1995 to February 1996 
show the veteran continued to be seen with major depressive 
symptoms with moderate situational stressors at home (i.e., 
marital problems, home burglarized while out of town, friend 
dying, car problems, and financial problems).  Her chief 
complaints were anxiety and depression.  In February 1996, 
she reported thoughts of suicide and worsening concentration 
(e.g., in her bowling league she would proceed down the alley 
and then forget where she was).  In general, mental status 
examinations revealed she was oriented times three, her 
speech was relevant and coherent, and her mood and affect 
were flat and depressed at times (other times her mood and 
affect were within normal limits).  Also, at times her 
grooming required some attention, but she was appropriately 
dressed for the weather and season.  The pertinent diagnoses 
were dysthymia, major depression, and generalized anxiety 
disorder.  She also kept regularly scheduled appointments 
with a substance abuse treatment program.

In a February 1996 statement, the veteran claimed her 
depression and anxiety had made it impossible for her to seek 
employment.  She reported that her stress level was currently 
high and that she took an anti-depressant and medication for 
anxiety.  She claimed she had no motivation to accomplish 
tasks, was frequently exhausted, and had no interest in 
eating.  

VA outpatient records in March 1996 show continued treatment 
for major depression with generalized anxiety disorder and 
dysthymia.  She reported that her husband worked out of the 
state (i.e., in Georgia), that she was lonely due to such 
circumstances, and that they bickered when he came home.  She 
reported losing interest in hobbies such as bowling and was 
finding it difficult to cope with reality.  Mental status 
examinations revealed her mood and affect alternated between 
normal and flat and depressed.  

In April 1996, the veteran was hospitalized at the VA after 
admitting suicidal ideation during an outpatient counseling 
session.  Her admitting complaint was of "losing control" 
and "wanting to go to sleep indefinitely."  She reported 
suicidal ideas off and on (usually just prior to 
menstruating).  She reported she spent her time doing puzzle 
books and did not feel like taking care of her house.  During 
her three-day hospital stay, she recovered her feelings of 
being in control and her mood became more stable.  She 
reported plans to attend some social events in the coming 
weeks.  The pertinent diagnoses were dysthymia, alcohol abuse 
in remission, and dependent and borderline personality 
traits.  

VA outpatient records show that in April 1996 the veteran 
reported that her depression had improved over the last 
couple of months following a vacation in Texas.  She stated 
that her husband had only visited home once since February 
and that she had accepted the situation and was able to get 
along fairly well by herself.  She reported her daily 
activities consisted of yard work, walking her dogs, and 
working some at a flea market.  A mental status examination 
revealed she was alert and oriented times three.  Her verbal 
communication was clear, coherent, and relevant.  Her mood 
and affect were within normal limits.  There was no suicidal 
ideation.  She was dressed neatly and appropriately.  The 
diagnosis was dysthymia.  In May 1996, she complained of 
feeling tired with lack of stamina.  She reported she felt 
better on sunny days and worse on cloudy days.  She stated 
she spent time helping her parents and attending flea 
markets.  An examination revealed she was clean and 
cooperative.  Her speech was coherent.  She had chronic 
dysphoria which seemed to be in remission at that time.  The 
diagnoses were dysthymia, alcohol abuse in remission, and 
dependent and borderline personality traits.  Another 
examination that month revealed that her mood and affect were 
within normal limits and that the diagnoses were major 
depression and anxiety disorder.  

In May 1996, the veteran was hospitalized at the VA with 
complaints of depression and labile mood.  She stated that 
complicating this was the fact that her husband had moved to 
Georgia to work and that the weather was very restrictive on 
her, worsening her mood.  She stated she noticed decreasing 
appetite and sleep and some suicidal ideation.  A mental 
status examination on admission revealed she was oriented 
times three with no signs or symptoms of psychosis.  She 
stated she felt that, given a choice, she would like to die.  
During her hospital stay, she was reluctant to participate in 
activities.  It was noted in the records that she was 
extremely dependent and unwilling to make any decisions by 
herself and that every day she complained about the service 
she was receiving and about her inability to work.  After ten 
days when it was felt she was stable and did not have any 
suicidal ideation, she was discharged with a diagnosis of 
personality disorder, not otherwise specified.  Her prognosis 
was not very good.  The doctor noted that the veteran did not 
appear to have any concept of what it meant to take care of 
herself, to stand on her own, or to function independently.  
He felt she was unemployable because she would be very 
unreliable and did not have enough "ego strength" to carry 
through on assigned jobs.  

During her hospitalization in May 1996, the veteran underwent 
a general medical examination.  She reported she was 
unemployed and married (and divorced once).  She also 
reported she was unstable, up and down all the time with 
multiple mood swings, and had thoughts about suicide but 
without any attempts.  On examination of the nervous system, 
the doctor stated she had a generalized anxiety disorder with 
a depressive mood history.  He noted she was alert, oriented, 
and cooperative and demonstrated good insight.  She was 
deemed competent to manage her own benefits.  She reported 
she had no stamina to do anything.  The pertinent diagnosis 
was generalized anxiety disorder with depressive mood.  The 
doctor stated he found no evidence of unemployability for the 
veteran at this particular time.  

On a June 1996 VA psychiatric examination, the veteran 
reported working numerous jobs ever since her discharge from 
service.  She stated she had been married twice.  Her current 
complaints consisted of readily crying, feelings of fatigue, 
lack of energy, memory problems, and sleep difficulties.  She 
reported experiencing the most severe mood swings and 
depression prior to her menstrual cycle, when she was short-
tempered, irritable, and unable to handle any type of 
stressors.  She stated she was satisfied with her current 
social contacts (she said she had friends to talk to at 
church and where she lived).  On a mental status examination, 
she appeared disheveled and unkempt.  She was candid, polite, 
and answered all questions readily.  Her eye contact was 
appropriate, and her quality of speech was normal and 
relevant.  She was oriented to person, place, and time.  She 
displayed no memory impairment for immediate, recent, or 
delayed events, but she stated she had some problems with 
long-term memory.  Her intellectual functioning was well 
within the average range.  Her mood was dysphoric, and her 
affect was broad.  She denied any current suicidal or 
homicidal ideation or delusions or hallucinations.  During 
the interview, her impulse control was contained.  Her 
insight and judgment appeared to be intact.  She appeared 
competent to handle her funds.  The diagnoses were major 
depressive disorder (recurrent, moderate) and generalized 
anxiety disorder.  

VA outpatient records show that in June 1996 the veteran 
reported that her husband was home and not working and that 
they were getting along okay.  She stated she was working at 
a flea market on the weekends to earn some money.  
Examinations revealed she was oriented times four and 
casually dressed.  Her mood and affect were within normal 
limits, and her speech was relevant and coherent.  The 
diagnoses were major depression and anxiety disorder.  In 
July 1996, she reported having conflicts with her husband all 
the time and financial problems.  She also reported having 
many anxiety and panic attacks.  She stated she worked part-
time at a local regatta.  She also stated she was neglecting 
to tend to the house and yard because she just sat around and 
was not preparing meals because she was too tired.  
Examinations revealed no significant changes from the 
previous month.  Also in July 1996, an examination revealed 
local tenderness in the right TMJ.  

VA outpatient records in August 1996 show the veteran 
reported her husband was very critical of her, causing her 
much distress.  She reported she worked part-time everyday at 
a local regatta and at a flea market to earn some money.  She 
stated she became worn out from the activities.  Examinations 
revealed her mood and affect were depressed.  Subsequently, 
she complained of pain in the TMJ.  She reported that tension 
had caused her TMJ to flare up.  The assessment was left TMJ.  
Thereafter, she was described as having a tearful, anxious, 
and depressed manner with expressions of vague suicidal 
ideation but no active plans or intent.  An examination 
revealed a few psychotic symptoms.  A couple of days later 
her mood improved and was within normal limits.  Later in the 
month, she complained of depression and stated she could not 
tolerate herself.  She reported these feelings were pre-
menstrual and had increased.  The diagnosis was personality 
disorder.  

An August 1996 VA vocational rehabilitation report discussed 
the veteran's employment history and noted that she 
reportedly came to counseling expressing an interest in 
working as a volunteer so that she could quit the job if it 
became too stressful.  She stated she did not work because it 
took too much out of her to complete an application.  She 
stated that prior psychometric testing had been too stressful 
for her.  In the evaluation, it was noted that associated 
with her service-connected psychiatric disorder she had 
significant difficulty with short-term memory, long-term 
memory, concentration, stress tolerance, and poor self-
concept.  It was noted that it was probable that she would 
encounter difficulty in obtaining and retaining employment 
due to her service-connected conditions unless she was able 
to develop more effective coping skills.  It was noted she 
had an extremely poor work history and had not made an effort 
since 1994 to obtain work.  Further, it was noted that non-
service-connected disabilities such as TMJ syndrome did not 
appear to significantly limit her functional capacity.  
Evaluations by her psychiatrist and doctor were recommended 
in order to determine her physical and mental ability to 
participate in either a work hardening program or an extended 
evaluation program to determine the feasibility of training 
and employment.  

VA outpatient records in September 1996 indicate the veteran 
complained of anxiety, depression, and nerves.  She was alert 
and oriented times three.  She was diagnosed with depression 
with no suicidal or homicidal ideation.  She also reported 
temporomandibular complaints.  A related examination showed 
full range of motion.  The pertinent diagnosis was TMJ 
disorder.  

At a September 1996 RO hearing before a hearing officer, the 
veteran testified that she was seen in the mental hygiene 
clinic every two weeks in regard to problems of depression, 
anxiety, and inability to cope; that she had had thoughts of 
suicide; that since her discharge from service due to 
depression and anxiety the longest she had ever held a job 
was one year, with all else lasting from two weeks to six 
months; that her service-connected condition had prevented 
her from working in the past couple of years; that she lacked 
motivation to accomplish tasks at home; that she typically 
did not go outside the home unless she absolutely had to and 
that others had to help motivate her to leave the home; that 
she enjoyed playing darts at a bar once a week but had no 
other social outlets except for church activities; that she 
had memory and concentration problems; that she no longer had 
any sense of time; and that she could only interact with 
others for a couple of hours in the day before she lost her 
strength and concentration and had to rest.  In regard to the 
earlier effective date issue, she explained that she 
initially received treatment at the VA in 1981 but was still 
receiving treatment in 1982 when the facility changed over 
from a mail to a computer system in the file room and a lot 
of the active records were sent off (which explained why a 
search for records was negative).  

The veteran's husband testified that the veteran's 
psychiatric condition appeared to be progressively worsening 
ever since they met in 1992; that without prodding the 
veteran she would not go outside the home but would stay at 
home without being productive; that the veteran did not take 
care of herself (i.e., personal hygiene) unless she was 
pushed to do so; that she did not have any hobbies except for 
playing darts; and that she had frequent crying sessions.

In September 1996, the veteran submitted a claim for service 
connection for TMJ syndrome, as secondary to her service-
connected psychiatric disorder.  

A September 1996 VA vocational rehabilitation report 
indicates that the veteran's service-connected psychiatric 
disorder had presented a serious employment handicap and that 
achievement of a vocational goal could not be reasonably 
determined without the provision of an extended evaluation 
work assessment program.  An evaluation plan was developed to 
provide the veteran with a period of six months of work 
adjustment and counseling services to assess her potential 
for success in training and employment.  

In an October 1996 decision, the RO assigned a 50 percent 
rating for major depression with generalized anxiety disorder 
and dysthymia, effective from January 7, 1994.  

At a December 1996 VA dental examination, the veteran 
complained of chewing difficulty, muscle soreness such as a 
stiff neck, and stuffy ears, which was more painful with 
acute PTSD.  She also complained of difficulty with opening 
her mouth in order to place dentures.  An examination 
revealed normal opening to +30 mm.  She was edentulous in the 
maxillary, which had dentures.  Oral soft tissues were within 
normal limits.  There was no muscle soreness or palpable 
crepitus during opening and closing of the mouth.  The 
diagnosis was PTSD-related TMJ.  

A December 1996 VA outpatient record indicates that the 
doctor informed the veteran that her neurosis may exacerbate 
her TMJ disorder but that it did not cause the condition.  

In a December 1996 decision, the RO granted service 
connection and a noncompensable rating for TMJ syndrome.  

In January 1997, the veteran was hospitalized at the VA for 
four days.  She was admitted for major depression and recent 
suicidal ideation.  She reported her husband was an alcoholic 
and abusive to her.  During her hospital stay, she was seen 
on several occasions by psychiatry who felt the veteran was 
stable.  When plans were made to send her home, she indicated 
her unwillingness to be sent home, so she was sent to her 
mother's residence upon discharge.  On discharge, her 
condition revealed she was alert and oriented times three and 
without suicidal ideation.  The pertinent diagnoses were 
major depression and borderline personality disorder.    

In January 1997, the veteran submitted a notice of 
disagreement with the RO decision to assign a noncompensable 
rating for her service-connected TMJ syndrome.  

VA outpatient records in February 1997 show that she 
continued to attend therapy for anxiety.  She also complained 
of left facial pain (teeth, ear, and jaw).  She reported she 
had pain with the opening and closing of her jaw, and an 
examination was consistent with her complaints.  The 
assessment was TMJ arthralgia.  

In a February 1997 decision, the VA Director of the 
Compensation and Pension Service determined that a 10 percent 
rating for the veteran's TMJ syndrome was warranted.  

In a February 1997, the RO assigned a 10 percent rating for 
TMJ syndrome.  

VA outpatient records from March to September 1997 indicate 
the veteran continued to received psychotherapy for major 
depression and anxiety disorder.  She also participated in a 
recreational therapy group and a veterans support group at 
the VA.  A March 1997 record indicates her main concern was 
mouth pain.  She reported restricted movement in her jaw from 
TMJ syndrome and indicated she recently had all the teeth 
pulled from the bottom jaw.  She attempted to open her mouth 
wide, but the counselor noted she could not open it very far.  
She also reported having marital problems.  An examination 
showed she was moderately depressed and her speech was 
relevant and coherent.  In September 1997, she reported that 
her marital problems continued and that she had been in and 
out of a partial hospitalization program in Virginia that 
month and was feeling more depressed.  An examination 
revealed her to be oriented times four, with relevant speech, 
a blunt affect, and dysphoric mood.  Later in September 1997, 
she reported her decision to divorce her husband and felt 
well enough to cope with the divorce.  

In April 1998, the veteran was hospitalized at the VA for 
four days.  On admission, she felt she was somewhat out of 
control and had some suicidal ideation.  She also reported 
that she could not take any more stress and that she desired 
a divorce from her husband who she said was emotionally 
blackmailing her.  A mental status examination revealed she 
was alert and oriented times three.  She was cooperative with 
the examiner.  Her speech was normal, and her thought content 
and processes were within normal limits.  She had average 
intelligence, minimal insight, and fair judgment.  Her affect 
was stable and sad with mood congruent.  She had anxious 
periods during the interview.  During the hospital stay, she 
was continued on medication for TMJ syndrome.  The discharge 
diagnoses were adjustment disorder with depressed mood, 
dysthymia disorder, nicotine dependence, and personality 
disorder.  The GAF scale score was 40 at admission, 58 at 
discharge, and 60 (highest) in the past year.  

VA outpatient records from September 1998 to February 1999 
show the veteran continued to receive treatment for major 
depression with anxiety.  In October 1998, she was oriented 
times four, her affect was blunted, and her mood was 
euthymic.  She expressed a need for social support and was 
enrolled in a women veterans support group.  In December 
1998, an examination revealed she was alert, oriented, and 
euthymic.  The diagnoses included a current GAF score of 55.  
It was also noted in that month that the veteran was again 
living with her ex-husband.  In January 1999, the veteran 
reported she was applying for a restraining order against her 
ex-husband and stated that her depressive symptoms had been 
worsened by her ex-husband's verbal and mental abuse.  An 
examination revealed her mood was depressed with a blunted 
affect and that her speech was relevant and coherent.  
Similar findings were noted in examinations in February and 
March 1999.  She continued to attend a women veterans support 
group and a recreation therapy group.  

On a February 1999 VA psychiatric examination, the veteran 
reported her second marriage had ended in divorce.  She 
stated that a typical day for her consisted of caring for her 
pets, watching television, eating meals, taking medication, 
and napping.  She stated her only social activity was 
attending counseling and recreational groups at the VA.  She 
stated she occasionally listened to a local band play and 
helped out at a flea market once a week.  Her current 
complaints were inability to handle stress, depressed mood, 
anxiety at times, frequent fatigue, and difficulty sleeping.  
She also claimed she had feelings of hopelessness and 
helplessness, decreased energy, decreased interest in 
activities, decreased concentration, irritability, and social 
isolation.  She stated she forced herself to do necessary 
activities.  She reported she drank alcohol to intoxication 
once per month in order to escape stress.  She appeared for 
the evaluation neatly dressed, clean, and well-groomed.  On 
mental status examination, she was alert, fully oriented, and 
cooperative.  She had fair to good eye contact, and her 
speech was relevant and coherent.  She responded 
appropriately to all questions.  There was no evidence of 
hallucinations, delusions, paranoia, or current suicidal or 
homicidal ideation.  Self-depreciation was noted.  Her 
thoughts were goal-directed.  Her mood was anxious, and her 
affect was appropriate.  Her remote memory seemed somewhat 
impaired for time and events following her time in the 
service.  Her recent memory was good.  Her judgment was found 
to be good by her responses to hypothetical situations, and 
abstract thinking was noted.  Her concentration was fair.  
She was deemed capable of handling VA benefits in her own 
best interest.  The diagnoses were major depression 
(recurrent), dysthymia (of late onset), and alcohol abuse 
(continuous).  The current GAF score was 56.  

On a March 1999 VA dental examination, the veteran complained 
of TMJ pain when under stress, and she reportedly took 
medication to reduce inflammation and pain.  On examination, 
there was reduced masticatory efficiency due to loss of 
natural teeth.  Jaw pain and limited motion resulted in mild 
to moderate functional impairment.  The veteran was totally 
edentulous with complete upper and lower denture replacements 
(in September 1997).  In determining the limitation of inter-
incisional range of motion, the nose to chin measurement with 
dentures in occlusion was 52 mm., and at the widest opening 
it was 72 mm.  There was alveolar bone loss consistent with 
loss of teeth, and there was adequate bone levels to support 
complete dentures.  (There was no reported dental trauma.)  
The diagnoses were totally edentulous with complete upper and 
lower dentures and limited motion of the jaw having mild 
impact on functional ability.  

VA outpatient records from April 1999 to August 2000 indicate 
the veteran received treatment for a psychiatric disorder and 
alcohol abuse, as well as for various physical ailments 
including TMJ complaints.  She also participated in support 
groups, including a substance abuse treatment program, to 
develop coping skills and to manage stress.  In May 1999, she 
reported her ex-husband was living with her again.  (The 
counselor noted that she was codependent.)  She also reported 
she had little energy and no will to do anything and did not 
obtain joy from activities she previously enjoyed.  An 
examination revealed she was oriented times four, was at low 
risk for suicide at that time, had a depressed mood and 
constricted affect, and had relevant and coherent speech.  In 
September 1999, examinations revealed similar findings.  It 
was also noted she was casually dressed and fairly groomed, 
made good eye contact, and had no thought disorder or 
suicidal ideation.  She reported on one examination that her 
depression was seasonal.  In October 1999, she stated she was 
arrested for driving while intoxicated.  A substance abuse 
evaluation revealed she was alert and oriented with a 
depressed mood.  She reported vague suicidal ideation but no 
specific plan.  The diagnoses were alcohol abuse, major 
depressive disorder, and personality disorder, and the GAF 
score was 48.  On a comprehensive mental health evaluation in 
November 1999, the veteran reported she had not worked since 
1994.  She was casually attired and presented with good 
grooming.  She was cooperative and her behavior was within 
normal limits.  Her speech was clear, her mood was dysphoric 
with congruent affect, her thought process was goal directed 
and without evidence of psychosis, and her thought content 
was within normal limits.  She was of average intelligence, 
her insight was fair to poor, and her judgment was fair.  The 
diagnoses were alcohol abuse, major depressive disorder, and 
personality disorder, and the GAF score was 49.  On a 
November 1999 physical examination, the veteran's mouth was 
normal except for upper and lower dentures.  The pertinent 
diagnoses were alcohol abuse, history of major depression, 
and TMJ, and the GAF score was 55 currently and 50 in the 
past year.  A subsequent November 1999 record indicates a 
diagnosis of TMJ, stable.  On a December 1999 record 
pertaining to an individualized treatment plan, the veteran 
reported symptoms of lack of control over her life, insomnia, 
anhedonia, anergia, increased appetite with weight gain, 
feelings of worthlessness, and generally not liking herself.  
She also stated she worked part-time on the weekends in a 
booth at a local flea market.  On a February 2000 
examination, there was mild tenderness of the left TMJ.  The 
pertinent diagnosis was chronic TMJ.  Anxiety and depression, 
as well as substance abuse, were treated in August 2000.  
During that month the veteran also complained of right-sided 
TMJ pain; the examiner commented that the condition did not 
seem to be symptomatic unless the veteran opened her mouth 
very wide.

II.  Analysis

A.  Earlier Effective Date

The veteran claims that the grant of service connection for 
major depression with generalized anxiety disorder and 
dysthymia should be made effective prior to January 7, 1994, 
the date which the RO assigned.  She contends that the RO in 
its initial rating decision in 1991 denied her due process on 
the basis that medical evidence used to grant service 
connection (i.e., records dated in 1981 from the VAMC) was 
previously available to the RO in 1991.  She maintains that 
the proper effective date for service connection for her 
psychiatric disorder should be retroactive to the date of the 
initial RO decision in 1991.  

The veteran's original claim for service connection for a 
psychiatric disorder (nervous disorder) filed in June 1991 
was denied by the RO in a November 1991 rating decision.  The 
veteran did not timely appeal the November 1991 decision, and 
thus it is considered final, unless it is found to be based 
on clear and unmistakable error (CUE).  38 U.S.C.A. § 7105.

It is contended in essence that there was CUE in the November 
1991 RO decision because the RO failed to consider treatment 
records in existence in 1981 and in the possession of the VA 
(these records would later form in part the basis for the 
grant of service connection for major depression with 
generalized anxiety disorder and dysthymia).  The veteran 
claims that if the RO in 1991 had considered VA records dated 
in 1981, then the outcome would have been different.

Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993), Russell v. Principi, 3 Vet. App. 310 
(1992). 

In an August 1995 decision, the RO determined that the RO 
decision in 1991 was not clearly and unmistakably erroneous 
in denying her service connection claim.  It is also the 
Board's finding that the RO decision in 1991 was not clearly 
and unmistakably erroneous in denying her service connection 
claim.  In her initial claim for service connection in June 
1991, the veteran reported treatment at the Huntington VAMC 
in 1982.  The RO requested such records but was informed that 
the VA facility had no records.  Later, in connection with 
her application to reopen a claim for service connection for 
a psychiatric disorder, VA records dated in 1981 were 
obtained, which were considered in establishing service 
connection.  The RO was never put on notice by the veteran 
that records dated in 1981, which were pertinent to the 
original 1991 claim, were in existence.  The RO satisfied its 
duty to assist the veteran in developing her initial claim 
for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107 (West 1991).  

In any event, an RO's failure to consider evidence which was 
in VA possession but not in the record at the time of the 
decision may not constitute CUE if the determination was 
prior to July 21, 1992; and when a claim is reopened 
subsequent to a final RO denial prior to July 21, 1992, and 
benefits are awarded on the basis of evidence in the VA's 
possession but not actually in the record at the time of the 
RO denial, the effective date of that award will generally be 
the date on which the reopened claim was filed, as provided 
by 38 U.S.C. § 5110(a).  VAOGCPREC 12-95, 60 Fed.Reg. 43186 
(Aug. 18, 1995).  Thus, in the judgment of the Board, the RO 
did not commit undebatable error in November 1991, in denying 
service connection for a nervous disorder without reviewing 
VA records dated in 1981.  

Inasmuch as the November 1991 RO decision is final because it 
was not based on CUE, the effective date for service 
connection for major depression with generalized anxiety 
disorder and dysthymia must be determined in relation to a 
subsequent reopened claim supported by new and material 
evidence.  A final decision can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The law provides that when a claim is 
reopened with new and material evidence after a final 
disallowance, the effective date of service connection will 
be the date of VA receipt of the claim to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r). 

After the RO's last final disallowance of the claim in 
November 1991, the next application to reopen the claim for 
service connection for a psychiatric disorder was received 
from the veteran on January 7, 1994.  In an April 1995 rating 
decision, the RO reopened the claim based on new and material 
evidence received since the final 1991 RO decision, and based 
on all the evidence the RO granted service connection for 
major depression with generalized anxiety disorder and 
dysthymia, effective from January 7, 1994.  The RO assigned 
the earliest effective date legally permitted in this case, 
for the grant of service connection for major depression with 
generalized anxiety disorder and dysthymia, that is, the date 
of RO receipt of the application to reopen the claim 
supported by new and material evidence.  No earlier effective 
date is permitted by law in this case.  

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection for major depression 
with generalized anxiety disorder and dysthymia, and the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

B.  Higher Ratings

Initially, it is noted that with regard to the issues of a 
higher rating the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), including provisions to be 
codified at 38 U.S.C.A. § 5103A.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Major Depression with Generalized Anxiety Disorder and 
Dysthymia

During the course of the veteran's appeal, the regulations 
pertaining to rating mental disorders were revised.  The 
veteran's service-connected major depression with generalized 
anxiety disorder and dysthymia was initially evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9405 (effective prior to 
November 7, 1996).  Under this code (and other codes for 
psychoneuroses), a 50 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the individual is demonstrably unable to 
obtain or retain employment.  

On November 7, 1996, the rating criteria for the veteran's 
service-connected mental disorders were revised and are now 
found in 38 C.F.R. § 4.130, including Diagnostic Codes 9400 
(for generalized anxiety disorder), 9433 (for dysthymic 
disorder), and 9434 (for major depressive disorder).  These 
and other mental disorders are all rated under the same 
criteria.  The revised criteria are cited, in pertinent part, 
below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................50

As the veteran's claim for a higher rating for major 
depression with generalized anxiety disorder and dysthymia 
was pending when the regulations pertaining to psychiatric 
disabilities were revised, she is entitled to the version of 
the law most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the prior or current rating 
criteria may apply, whichever are most favorable to the 
veteran.  

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective November 7, 1996).

The veteran claims that her service-connected mental 
disability warrants a rating higher than 50 percent.  A 
review of the record shows that her mental disorder has been 
rated 50 percent since the date service connection became 
effective in January 1994.  One psychiatric hospitalization 
was in December 1993, with a discharge diagnosis of dysthymia 
and a GAF score of 55 currently (which represents moderate 
symptoms or moderate difficulty in social and occupational 
functioning).  Records since then have shown the veteran has 
had numerous psychiatric hospitalizations and has received 
continuous outpatient treatment (and medications) in various 
VA mental health programs (to include a substance abuse 
program for alcohol abuse for which she is not service-
connected).  Additional hospitalizations have generally been 
brief and include admissions in May-June 1995, April 1996, 
May 1996, January 1997, and April 1998, with further 
outpatient care into 2000.  

Inpatient and outpatient examinations reveal that overall the 
veteran was alert, oriented, and cooperative; that her mood 
alternated between normal and depressed; that she had 
periodic suicidal ideation; that her speech was normal in 
terms of relevance and coherence; that her insight and 
judgment were intact and estimated to be fair to good; that 
her concentration was good but at times sluggish; that her 
memory was good but at times impaired; and her personal 
appearance and hygiene were appropriate but at times her 
grooming was in need of some attention (on a 1996 VA 
examination she appeared disheveled and unkempt).  In 1995, 
the veteran complained of panic attacks.  She indicated an 
inability to handle or cope with stressors in her life, such 
as relocation, marital difficulties, financial problems, and 
death of a friend's parent.  Records also suggest that, 
despite claims of being withdrawn from society and having a 
lack of motivation for leaving the house, the veteran 
maintained contact with her parents and had friends to talk 
to at her church (as she noted on the 1996 VA examination).  
Moreover, she worked on weekends at a flea market, and at one 
time enjoyed playing darts at a bar and bowling.  Her GAF 
scores have ranged from 40 (on admission to the hospital in 
April 1998) to 60; the score was 56 on the most recent VA 
examination in 1999 and 48, 49, and 55 thereafter in 1999 
outpatient records.  (Scores of 41 to 50 represent serious 
symptoms or serious impairment in social and occupational 
functioning.)

In regard to the impact of her service-connected mental 
disorder on her employability, the veteran testified in 1996 
that her disorder prevented her from working and that she 
even lacked the motivation to accomplish tasks at home.  VA 
vocational rehabilitation records in 1996 noted her poor work 
history and the fact that she had not made an effort since 
1994 to obtain work.  The records also indicate that she 
would probably encounter difficulty in obtaining and 
retaining employment due to her service-connected mental 
condition unless she was able to develop more effective 
coping skills.  It was concluded that her service-connected 
psychiatric disorder had presented a serious employment 
handicap.  Throughout the VA outpatient records references 
were also made to the veteran's part-time work on the 
weekends at a local flea market.  A VA doctor on a May 1996 
VA hospital record indicated that the veteran appeared unable 
to take care of herself, stand on her own, or function 
independently, and that she was unemployable because she did 
not have enough "ego strength" to carry her through on 
assigned jobs.  Although this statement appears to support a 
finding of total occupational impairment (under either the 
old or new criteria), it is significant that the veteran's 
discharge diagnosis was solely a personality disorder, for 
which she is not service-connected.  That is, it appears that 
the veteran's non-service-connected personality disorder, for 
which she has been diagnosed throughout the records, also has 
a major adverse impact on her ability to work.  

After considering all the evidence, the Board finds that the 
veteran's service-connected major depression with generalized 
anxiety disorder and dysthymia is productive of severe 
impairment in the ability to obtain or retain employment, and 
is productive of occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood due to various symptoms.  With 
consideration of the benefit-of-the-doubt rule, the Board 
finds that, since the effective date of service connection, 
the psychiatric disorder more nearly approximates the 
requirements for a 70 percent rating, than the requirements 
for the current 50 percent rating, under either the old or 
new rating criteria, and thus a higher rating of 70 percent 
for the psychiatric disorder is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.  The old or new criteria for an 
even higher rating of 100 percent for the psychiatric 
disorder are not met during any distinct time period since 
the effective date of service connection, and thus a 100 
percent rating is not warranted.  Fenderson v. West, 12 
Vet.App. 119 (1999) ("staged ratings" in initial rating 
cases).



2.  TMJ Syndrome

The veteran's service-connected TMJ syndrome is rated under 
the criteria for dental and oral conditions, and the most 
appropriate diagnostic code is that pertaining to TMJ 
limitation of motion, 38 C.F.R. § 4.150, Code 9905.  Under 
this code, a 10 percent rating is assigned for lateral 
excursion limited from 0 to 4 millimeters (mm.).  Limitation 
of motion of the inter-incisional range of the 
temporomandibular articulation between 31 and 40 mm. is also 
assigned a 10 percent rating; limitation between 21 and 30 
mm. warrants a 20 percent rating; limitation between 11 and 
20 mm. warrants a 30 percent rating; and limitation between 0 
and 10 mm. is rated 40 percent.  The note to this code 
provides that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  

The VA records show that in July and August 1996 the veteran 
had pain in the TMJ (once on the left side and once on the 
right side).  In September 1996, an examination showed that 
there was full range of motion in regard to the TMJ disorder.  
A December 1996 examination revealed a normal opening to 30+ 
mm.  In February 1997, the veteran complained of pain with 
opening and closing her jaw (the diagnosis was TMJ 
arthralgia).  The next month she again reported restricted 
movement with her jaw from TMJ syndrome, and the counselor 
noted on the treatment record that she could not open her 
mouth very wide.  She was continued on pain medication for 
TMJ syndrome during an April 1998 hospital stay.  On a March 
1999 VA examination, the inter-incisional range of motion was 
20 mm., with mild to moderate functional impairment due to 
jaw pain and limited motion (in the diagnoses the examiner 
stated there was a mild impact on functional ability).  
Thereafter, the veteran's TMJ was stable in November 1999, 
and she had mild tenderness of the left TMJ in February 2000.  
She complained of right-sided TMJ pain in August 2000, 
although the examiner noted this seemed to be symptomatic 
only when the veteran opened her mouth very wide.

A review of these records shows the TMJ range of motion has 
varied since the date service connection for the syndrome was 
established.  It has been from full (i.e., 41+ mm.), to 31+ 
mm. (the 10 percent criteria under Code 9905), to 20 mm. (the 
30 percent criteria under Code 9905).  According to the VA 
examination in 1999, her service-connected TMJ disability 
results in a mild to moderate functional impairment.  A 
recent outpatient record indicates the condition is 
symptomatic only when the veteran opens her mouth very wide.  
However, after review of all the evidence, and applying the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that the veteran's TMJ disorder results in limitation 
of jaw motion to the extent that the inter-incisal range is 
about 21 to 30 mm.  Such supports a higher rating of 20 
percent for the TMJ syndrome, and the Board grants such 
rating.  Overall, the evidence does not show that the 
veteran's jaw motion is restricted further in order to meet 
the criteria for a rating higher than 20 percent, during any 
period of time since service connection became effective, 
even when the effect of pain on use and during flare-ups is 
considered, .  38 C.F.R. §§ 4.40, 4.45; Fenderson, supra; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  















ORDER

An effective date prior to January 7, 1994, for the grant of 
service connection for major depression with generalized 
anxiety disorder and dysthymia, is denied.  

A higher rating of 70 percent for major depression with 
generalized anxiety disorder and dysthymia is granted.  

A higher rating of 20 percent rating for TMJ syndrome is 
granted.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

